 1

 2

 3

 4

 5

 6

 7

 8
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 9
                                         AT SEATTLE
10
              NANCY GILL,                           CASE NO. C19-860 MJP
11
                                   Plaintiff,       COURT’S FINAL INSTRUCTIONS
12                                                  TO THE JURY
                       v.
13
              MICHAEL MAGAN, and TIMOTHY
14            RENIHAN

15                                 Defendants.

16

17            Dated May 4, 2021.

18
                                                 A
                                                 Marsha J. Pechman
19
                                                 United States Senior District Judge
20

21

22

23

24

                                                                                       1
     Final Jury Instructions
                                       INSTRUCTION NO. 1

                                           Duty of the Jury

         Members of the Jury: Now that you have heard all of the evidence and the arguments of

the attorneys, it is my duty to instruct you on the law that applies to this case.

         Each of you will receive a copy of these instructions that you may take with you to the

virtual jury room to consult during your deliberations.

         It is your duty to find the facts from all the evidence in the case. To those facts you will

apply the law as I give it to you. You must follow the law as I give it to you whether you agree

with it or not. And you must not be influenced by any personal likes or dislikes, opinions,

prejudices, or sympathy. That means that you must decide the case solely on the evidence before

you. You will recall that you took an oath to do so.

         Please do not read into these instructions or anything that I may say or do or have said or

done that I have an opinion regarding the evidence or what your verdict should be.




                                                                                                        2
Final Jury Instructions
                                          INSTRUCTION NO. 2

                                      Neutral Statement of the Case

           To help you follow the evidence, I will give you a brief summary of the positions of the

parties:

           This is a civil case brought by Nancy Gill against Michael Magan and Timothy Renihan,

two Seattle Police Department detectives. The case arises out of a search conducted by Magan

and Renihan in August 2017 of Gill’s home in Lake Stevens, Washington. Gill claims that

Magan and Renihan incorrectly identified her home as belonging to a criminal suspect, Steven

Fisher. Fisher previously owned Gill’s home, but Gill has no connection to Fisher. Gill alleges

that Magan obtained a search warrant by recklessly misleading the issuing judge and by failing to

provide the judge with material information about where Fisher lived. Gill claims that Magan and

Renihan also had a reasonable opportunity to call off the search of her home after learning additional

material information about Fisher’s residence but failed to do so. Gill also claims that she was

unlawfully detained during the search of her home.

           Gill brings three claims under federal law:

               •   Claim 1: judicial deception against Magan when applying for the search warrant;

               •   Claim 2: unlawful detention against Magan; and

               •   Claim 3: failure to intercede against Renihan and Magan.

           Gill brings three state law claims:

               •   Claim 4: negligence against Magan and Renihan;

               •   Claim 5: unlawful detention against Magan; and

               •   Claim 6: battery against Magan.

           Magan and Renihan deny these claims and assert that Gill failed to mitigate her damages.




                                                                                                      3
Final Jury Instructions
                                     INSTRUCTION NO. 3

                                          Taking Notes

         You were allowed to take notes to help you remember the evidence. If you did take notes,

please keep them to yourself until you and your fellow jurors go to the virtual jury room to

decide the case. Please destroy your notes at the conclusion of the case.

         Whether or not you took notes, you should rely on your own memory of the evidence.

Notes are only to assist your memory. You should not be overly influenced by your notes or

those of your fellow jurors.




                                                                                                4
Final Jury Instructions
                                      INSTRUCTION NO. 4

                                  Bench Conferences and Recesses

         From time to time during the trial, it may have become necessary for me to talk with the

attorneys out of the hearing of the jury by calling a recess. Please understand that while you were

waiting, we were working. The purpose of these conferences was not to keep relevant

information from you, but to decide how certain evidence should be treated under the rules of

evidence and to avoid confusion and error.

         Of course, we did what we could to keep the number and length of these conferences to a

minimum. I may not always have granted an attorney’s request for a conference. Do not consider

my granting or denying a request for a conference as any indication of my opinion of the case or

of what your verdict should be.




                                                                                                    5
Final Jury Instructions
                                      INSTRUCTION NO. 5

                                       Ruling on Objections

         There are rules of evidence that control what can be received into evidence. During trial,

when a lawyer asked a question or offered an exhibit into evidence and a lawyer on the other side

thought that it was not permitted by the rules of evidence, that lawyer was allowed to object. If I

overruled the objection, the question could have properly been answered or the exhibit received.

If I sustained the objection, the question could not have been answered, and the exhibit was not

received. Whenever I sustained an objection to a question, you must ignore the question and

must not guess what the answer might have been or consider any answer that was given.

         During the trial, I may have ordered that evidence be stricken from the record and that

you disregard or ignore the evidence. That means when you are deciding the case, you must not

consider the stricken evidence for any purpose.




                                                                                                      6
Final Jury Instructions
                                      INSTRUCTION NO. 6

                               Direct and Circumstantial Evidence

         Evidence may be direct or circumstantial. Direct evidence is direct proof of a fact, such

as testimony by a witness about what that witness personally saw or heard or did. Circumstantial

evidence is proof of one or more facts from which you could find another fact. You should

consider both kinds of evidence. The law makes no distinction between the weight to be given to

either direct or circumstantial evidence. It is for you to decide how much weight to give to any

evidence.




                                                                                                     7
Final Jury Instructions
                                       INSTRUCTION NO. 7

                                           Stipulated Facts

         The parties have agreed to certain facts that may be presented to you at trial. When a

stipulated fact is identified and presented to you, you must treat it as having been proved. You

should consider these facts in addition to those facts which were proved to you at trial.

             •    Steven Fisher was arrested on August 19, 2017.

             •    On August 21, 2017, Detective Magan interviewed Steven Fisher with another

                  detective. The interview was recorded on video.

             •    A Driver and Plate Search for a vehicle registered to Steven Fisher showed a

                  February 22, 2017 address update of “3 119TH DR SE LAKE STEVENS, WA

                  98258 Lake Stevens, WA.”

             •    A search on the Accurint/Lexis database of the address “3 119 DR SE LAKE

                  STEVENS WA 98258” showed Steven Fisher as a resident for the date range

                  “2003 – Aug 2017.”

             •    Steven Fisher’s driver’s license showed the address of “3 119TH DR SE LAKE

                  STEVENS, WA 98258.”

             •    Detective Magan applied for and obtained a search warrant signed by Judge Dean

                  Lum of King County Superior Court on August 21, 2017 to search the following:

                  (1) Fisher’s residence at 3 119th Dr. SE, Lake Stevens, WA 98258; (2) Fisher’s

                  Mini Cooper stored at the SPD Processing Room; and (3) a brown leather

                  briefcase stored at the SPD Evidence Room.

             •    As to the address of the search warrant, Detective Magan attested to the following

                  information in his accompanying affidavit: “[H]e [Fisher] admitted he lives with



                                                                                                     8
Final Jury Instructions
                  his mother at 3 119th Avenue Drive SE in Lake Stevens, Washington. Th[is] is

                  the same address on his driver’s license and the same address he provided to the

                  King County Jail at booking.”

             •    On August 22, 2017, SPD detectives and officers, accompanied by the Snohomish

                  County Sheriff’s Office and the FBI, arrived at the Lake Stevens address to

                  execute the search warrant.

             •    SPD officers knocked and announced at the front door of 3 119th Avenue Drive

                  SE in Lake Stevens, Washington.

             •    Nancy Gill purchased the house (3 119th Dr. SE, Lake Stevens, WA 98258) on

                  May 18, 2017 from Evolve 119th LLC.

             •    Steven Fisher sold the house (3 119th Dr. SE, Lake Stevens, WA 98258) on

                  February 28, 2017 to Evolve 119th LLC.

             •    Defendants’ Exhibit 101 consists of text messages extracted from Nancy Gill’s

                  phone. The date and time stamps displayed for each text message in the extraction

                  reflect the “Universal Time”/”UTC” time zone, which is the time zone used by

                  the iPhone to record and store those dates and times. If Ms. Gill had the phone in

                  Washington state on a given date, the stored time can be adjusted to Pacific time

                  to see the “local” time referenced by the timestamp. From August 22, 2017

                  through November 5, 2017, Washington state observed Daylight Saving Time, so

                  seven hours should be subtracted to view the local time. From November 5, 2017

                  through December 2017, Washington observed Pacific Standard Time, so eight

                  hours should be subtracted to view the local time.




                                                                                                       9
Final Jury Instructions
                                       INSTRUCTION NO. 8

                                       Credibility of Witnesses

         In deciding the facts in this case, you may have to decide which testimony to believe and

which testimony not to believe. You may believe everything a witness says, or part of it, or none

of it.

         In considering the testimony of any witness, you may take into account:

         1. the opportunity and ability of the witness to see or hear or know the things testified to;

         2. the witness’s memory;

         3. the witness’s manner while testifying;

         4. the witness’s interest in the outcome of the case, if any;

         5. the witness’s bias or prejudice, if any;

         6. whether other evidence contradicted the witness’s testimony;

         7. the reasonableness of the witness’s testimony in light of all the evidence; and

         8. any other factors that bear on believability.

         Sometimes a witness may say something that is not consistent with something else he or

she said. Sometimes different witnesses will give different versions of what happened. People

often forget things or make mistakes in what they remember. Also, two people may see the same

event but remember it differently. You may consider these differences, but do not decide that

testimony is untrue just because it differs from other testimony.

         However, if you decide that a witness has deliberately testified untruthfully about

something important, you may choose not to believe anything that witness said. On the other

hand, if you think the witness testified untruthfully about some things but told the truth about

others, you may accept the part you think is true and ignore the rest.



                                                                                                    10
Final Jury Instructions
         The weight of the evidence as to a fact does not necessarily depend on the number of

witnesses who testify. What is important is how believable the witnesses were, and how much

weight you think their testimony deserves.




                                                                                                11
Final Jury Instructions
                                     INSTRUCTION NO. 9

                                        Expert Witnesses

         Some witnesses, because of education or experience, were permitted to state opinions and

the reasons for those opinions.

         Opinion testimony should be judged just like any other testimony. You may accept it or

reject it, and give it as much weight as you think it deserves, considering the witness’s education

and experience, the reasons given for the opinion, and all the other evidence in the case.




                                                                                                  12
Final Jury Instructions
                                       INSTRUCTION NO. 10

                                        What is Not Evidence

         In reaching your verdict, you may consider only the testimony and exhibits received into

evidence. Certain things are not evidence, and you may not consider them in deciding what the

facts are. I will list them for you:

         1. Arguments and statements by lawyers are not evidence. The lawyers are not witnesses.

What they may say in their opening statements, closing arguments and at other times is intended

to help you interpret the evidence, but it is not evidence. If the facts as you remember them differ

from the way the lawyers have stated them, your memory of them controls.

         2. Questions and objections by lawyers are not evidence. Attorneys have a duty to their

clients to object when they believe a question is improper under the rules of evidence. You

should not be influenced by the objection or by the court’s ruling on it.

         3. Testimony that is excluded or stricken, or that you are instructed to disregard, is not

evidence and must not be considered. In addition some evidence may be received only for a

limited purpose; when I instruct you to consider certain evidence only for a limited purpose, you

must do so and you may not consider that evidence for any other purpose.

         4. Anything you may see or hear when the court was not in session is not evidence. You

are to decide the case solely on the evidence received at the trial.




                                                                                                      13
Final Jury Instructions
                                     INSTRUCTION NO. 11

                                         What is Evidence

         The evidence you are to consider in deciding what the facts are consists of:

         1. the sworn testimony of any witness;

         2. the exhibits which are admitted into evidence;

         3. any facts to which the lawyers have agreed; and

         4. any facts that I may instruct you to accept as proved.

         You may also hear testimony in the form of depositions. This testimony is also evidence

from which you are to decide the facts. You should draw no inference from whether these

individuals were or were not physically present in the court themselves.




                                                                                              14
Final Jury Instructions
                                    INSTRUCTION NO. 12

                                Burden of Proof – Preponderance

         When a party has the burden of proof on any claim by a preponderance of the evidence, it

means you must be persuaded by the evidence that the claim is more probably true than not true.

         You should base your decision on all of the evidence, regardless of which party presented

it.




                                                                                                15
Final Jury Instructions
                                     INSTRUCTION NO. 13

                          Two or More Parties – Different Legal Rights

         You should decide the case as to each defendant separately. Unless otherwise stated, the

instructions apply to all parties.




                                                                                                16
Final Jury Instructions
                                      INSTRUCTION NO. 14

                            Federal Claims – Introductory Instruction

         Nancy Gill brings several of her claims under federal statute, which provides that any person

or persons who, under color of state law, deprives another of any rights, privileges, or immunities

secured by the Constitution or law of the United States shall be liable to the injured party.




                                                                                                      17
Final Jury Instructions
                                     INSTRUCTION NO. 15

                                    Federal Claims – Causation

         A person deprives another of a constitutional right if that person does an affirmative act,

participates in another’s affirmative act, or omits to perform an act which that person is legally

required to do, that causes the deprivation. The defendants’ conduct causes the deprivation of a

constitutional right when such conduct is both the cause in fact and the proximate cause of the

deprivation.




                                                                                                     18
Final Jury Instructions
                                      INSTRUCTION NO. 16

                          Federal Claims – Elements and Burden of Proof

         In order to prevail on her federal claims against defendants Michael Magan and Timothy

Renihan, Nancy Gill must prove each of the following elements by a preponderance of the

evidence:

         1. the defendant acted under color of state law; and

         2. the defendant’s acts or failure to act deprived the plaintiff of her particular rights under

the United States Constitution as explained in later instructions.

         A person acts “under color of state law” when the person acts or purports to act in the

performance of official duties under any state, county, or municipal law, ordinance or regulation.

The parties have stipulated that the defendants acted under color of state law.

         If you find Nancy Gill has proved each of these elements, and if you find that Nancy Gill

has proved all the elements she is required to prove under these Instructions, your verdict should

be for Nancy Gill. If, on the other hand, you find that Nancy Gill has failed to prove any one or

more of these elements, your verdict should be for the defendants.




                                                                                                      19
Final Jury Instructions
                                      INSTRUCTION NO. 17

               Claim One: Federal Claim – Unreasonable Search – Judicial Deception

         As previously explained, Nancy Gill has the burden of proving that the acts of the

defendants deprived plaintiff of particular rights under the United States Constitution. In this

case, Nancy Gill alleges that defendant Michael Magan deprived Gill of her rights under the

Fourth Amendment to the Constitution when Magan intentionally or in reckless disregard of the

truth made one or more material misrepresentations or omissions in a search warrant affidavit to

a judge.

         Under the Fourth Amendment, a person has the right to be free from an unreasonable

search of her residence. In general, a search of a residence is unreasonable under the Fourth

Amendment if the search is not conducted pursuant to a search warrant. A search warrant is a

written order signed by a judge that permits a law enforcement officer to search a particular

location and seize specific items. To obtain a search warrant, a law enforcement officer must

show probable cause that a crime has been committed and that items related to that crime are

likely to be found in the place specified in the warrant. In deciding whether to issue a search

warrant, a judge generally relies on the facts stated in the warrant affidavit signed by a law

enforcement officer.

         To prove Magan deprived Gill of this Fourth Amendment right, Gill must prove the

following additional elements by a preponderance of the evidence:

         (1)      Magan submitted to a judge a warrant affidavit that contained one or more

misrepresentations or omissions material to the finding of probable cause; and

         (2)      Magan made those misrepresentations or omissions either intentionally or with

reckless disregard for the truth.



                                                                                                   20
Final Jury Instructions
         To show materiality in the context of this claim, Gill must demonstrate that the judge

would not have issued the warrant if the false information had been excluded (or redacted) or if

the omitted or missing information had been included (or restored).

         In the context of this claim, a “reckless disregard for the truth” means highly

unreasonable conduct that is an extreme departure from ordinary care, presenting a danger of

misleading a reasonable judge into concluding that probable cause has been established, when

that danger is either known to the defendants or is so obvious that the defendants must have been

aware of it.




                                                                                                   21
Final Jury Instructions
                                     INSTRUCTION NO. 18

     Claim Two: Federal Claim – Fourth Amendment– Unreasonable Seizure of Person

         As previously explained, Nancy Gill has the burden of proving that the acts of Michael

Magan deprived Gill of particular rights under the United States Constitution. In this case, Gill

alleges Magan deprived her of her rights under the Fourth Amendment to the Constitution when

he detained, handcuffed, and arrested Gill in her residence on August 22, 2017.

         Under the Fourth Amendment, a person has the right to be free from an unreasonable

seizure of her person. In order to prove Magan deprived Gill of this Fourth Amendment right,

Gill must prove the following additional elements by a preponderance of the evidence:

         (1) Magan caused the seizure of Gill’s person;

         (2) in causing the seizure of Gill’s person, Magan acted intentionally; and

         (3) the seizure was unreasonable.

         A defendant causes the seizure of plaintiff’s person when he sets in motion a series of

events that he reasonably knows will cause others to restrain the plaintiff’s liberty through

coercion, physical force or a show of authority. A person’s liberty is restrained when, under all

of the circumstances, a reasonable person would not have felt free to ignore the presence of law

enforcement officers and go about her business.

         A person acts “intentionally” when the person acts with a conscious objective to engage

in particular conduct. Therefore, Gill must prove Magan intended to detain, arrest, or handcuff

her. It is not enough if Gill only proves Magan acted negligently, accidentally, or inadvertently.

However, Gill does not need to prove Magan intended to violate her Fourth Amendment rights.




                                                                                                    22
Final Jury Instructions
                                       INSTRUCTION NO. 19

  Claim Two: Federal Claim – Fourth Amendment — Unreasonable Seizure of a Person –
                    Detention During Execution of Search Warrant

         In general, a law enforcement officer may detain an occupant of a premises during a

search of that premises authorized by a search warrant so long as the officer detains the person in

a reasonable manner and does not detain the person any longer than the time it takes to complete

the search.

         To prove the seizure in this case was unreasonable, Nancy Gill must prove by a

preponderance of the evidence that she was detained in an unreasonable manner or for an

unreasonable period of time after the search was completed or both.

         In determining whether Magan detained Gill unreasonably in this case, consider all of the

circumstances known to the officers on the scene, including:

         (1) the severity of the suspected crime or other circumstances that led to the search

              warrant;

         (2) whether Gill was the subject of the investigation that led to the search warrant;

         (3) whether Gill posed an immediate threat to the safety of the officers or to others or to

              the ability of the officers to conduct the search safely;

         (4) whether Gill was actively resisting arrest or attempting to flee;

         (5) whether the detention of Gill was unnecessarily painful, degrading, prolonged, or

              involved an undue invasion of privacy; and

         (6) whether the detention of Gill facilitated the orderly completion of the search.

         Under the Fourth Amendment, an officer may use only such force to detain a person as is

“objectively reasonable” under the circumstances. In other words, you must judge the




                                                                                                   23
Final Jury Instructions
reasonableness of a particular use of force from the perspective of a reasonable officer on the

scene and not with the 20/20 vision of hindsight.




                                                                                                  24
Final Jury Instructions
                                         INSTRUCTION NO. 20

                          Claim Three: Federal Claim – Failure to Intercede

         Police officers have a duty to intercede when their fellow officers violate the

constitutional rights of a citizen. But a police officer can be held liable for failing to intercede

only if they had an opportunity to intercede.

         Nancy Gill claims that Timothy Renihan and Michael Magan violated her Fourth

Amendment right to be from unreasonable searches and seizures by failing to intercede and stop

the execution of the search warrant at Gill’s home. To prove this claim, Gill must prove by a

preponderance that:

         (1) Renihan and/or Magan knew of evidence that Steven Fisher likely did not live at 3

             119th Drive Southeast prior to the execution of the search warrant stating that Fisher

             resided at that location;

         (2) Renihan and/or Magan had an opportunity to intercede to stop the execution of the

             search warrant;

         (3) Renihan and/or Magan failed to intercede to stop the execution of the search warrant;

             and

         (4) Renihan’s and/or Magan’s failure to intercede was intentional or with reckless

             disregard for the truth.

         A person acts “intentionally” when the person acts with a conscious objective to engage

in particular conduct. In the context of this claim, “reckless disregard for the truth” means highly

unreasonable conduct that is an extreme departure from ordinary care, presenting a danger of

executing a search warrant based on judicial deception, when that danger is either known to the

defendants or is so obvious that the defendants must have been aware of it.



                                                                                                       25
Final Jury Instructions
                                       INSTRUCTION NO. 21

                          Claim Four: State Law Claim – Negligence Definition

         Negligence is the failure to exercise ordinary care. It is the doing of some act that a

reasonably careful person would not do under the same or similar circumstances or the failure to do

some act that a reasonably careful person would have done under the same or similar circumstances.

Ordinary care means the care a reasonably careful person would exercise under the same or similar

circumstances.




                                                                                                    26
Final Jury Instructions
                                       INSTRUCTION NO. 22

                    Claim Four: State Law Claim – Negligence Burden of Proof

           To prove her negligence claim, Nancy Gill has the burden of proving each of the

following propositions:

           First, that Michael Magan and/or Timothy Renihan acted or failed to act, in one of the

ways claimed by Nancy Gill and that in so acting, or failing to act, Magan and/or Renihan was

negligent;

           Second, that Gill was injured; and

           Third, that the negligence of Magan and/or Renihan was a proximate cause of the injury

to Gill.

           The term “proximate cause” means a cause which in a direct sequence produces the

injury complained of and without which such harm would not have happened.

           If you find from your consideration of all the evidence that each of these propositions has

been proved, your verdict should be for Nancy Gill. On the other hand, if any of these

propositions has not been proved as to either or both defendants, your verdict should be for either

or both of the Defendants, respectively.




                                                                                                    27
Final Jury Instructions
                                      INSTRUCTION NO. 23

                          Claim Five: State Law Claim – Unlawful Detention

         To prove her claim for unlawful detention Nancy Gill must prove:

         (1) Michael Magan deprived Gill of either liberty of movement or freedom to remain in

             the place of her lawful choice;

         (2) Magan restrained Gill through physical force, threat of force, or by conduct

             reasonably implying that force would be used;

         (3) Gill did not consent to the restraint; and

         (4) The restraint was without legal authority.

         To show restraint without legal authority, Gill must prove by a preponderance of the

evidence that she was restrained in an unreasonable manner or for an unreasonable period of

time after the search was completed or both. In reaching this conclusion, consider all of the

circumstances known to the officers on the scene, including:

         (1) the severity of the suspected crime or other circumstances that led to the search

             warrant;

         (2) whether Gill was the subject of the investigation that led to the search warrant;

         (3) whether Gill posed an immediate threat to the safety of the officers or to others or to

             the ability of the officers to conduct the search safely;

         (4) whether Gill was actively resisting arrest or attempting to flee;

         (5) whether the detention of Gill was unnecessarily painful, degrading, prolonged, or

             involved an undue invasion of privacy; and

         (6) whether the detention of Gill facilitated the orderly completion of the search.




                                                                                                   28
Final Jury Instructions
         An officer may use only such force to detain a person as is “objectively reasonable”

under the circumstances. In other words, you must judge the reasonableness of a particular use of

force from the perspective of a reasonable officer on the scene and not with the 20/20 vision of

hindsight.

         If you find from your consideration of all the evidence that each of these propositions has

been proved, your verdict should be for Gill. On the other hand, if any of these propositions has

not been proved, your verdict should be for Magan.




                                                                                                   29
Final Jury Instructions
                                     INSTRUCTION NO. 24

                               Claim Six: State Law Claim – Battery

         Nancy Gill brings a claim for the tort of battery against Michael Magan. To prevail on

this claim, Gill must prove:

         1. Magan acted with the intent to cause a harmful or offensive contact with Gill or an

imminent apprehension of such a contact;

         2. Gill was thereby put in such imminent apprehension of such contact or there was such

a contact; and

         3. Magan’s intentional conduct was not authorized under state law or exceeded Magan’s

authority under state law.

         If you find from your consideration of all the evidence that each of these propositions has

been proved, your verdict should be for Gill. On the other hand, if any of these propositions has

not been proved, your verdict should be for Magan.




                                                                                                  30
Final Jury Instructions
                                       INSTRUCTION NO. 25

                          Measure of Damages: Economic and Non-Economic

         It is the duty of the court to instruct you as to the measure of damages. By instructing

you on damages the court does not mean to suggest for which party your verdict should be

rendered.

         If you find for Nancy Gill, you must determine her damages. Nancy Gill has the burden

of proving damages by a preponderance of the evidence. Damages means the amount of money

that will reasonably and fairly compensate Nancy Gill for any injury you find was caused by the

defendants. You should consider the following:

              •   The nature and extent of the injuries;

              •   The loss of enjoyment of life experienced and that with reasonable probability

                  will be experienced in the future;

              •   The mental, physical, emotional pain and suffering experienced and that with

                  reasonable probability will be experienced in the future;

              •   The reasonable value of necessary medical care, treatment, and services that with

                  reasonable probability will be required in the future;

              •   The reasonable value of wages lost from the date of the incident on August 22,

                  2017 to May 2018; and

              •   The reasonable value of necessary repairs to any property that was damaged.

         It is for you to determine what damages, if any, have been proved.

         Your award must be based upon evidence and not upon speculation, guesswork or

conjecture.




                                                                                                    31
Final Jury Instructions
         The law has not furnished us with any fixed standards by which to measure loss of

enjoyment of life or mental, physical, emotional pain and suffering. With reference to these

matters, you must be governed by your own judgment, by the evidence in the case, and by these

instructions.




                                                                                               32
Final Jury Instructions
                                     INSTRUCTION NO. 26

                 Damages Arising in the Future – Discount to Present Cash Value

         Any award for future economic damages must be for the present cash value of those

damages.

         Noneconomic damages such as loss of enjoyment of life or mental, physical, emotional

pain and suffering are not reduced to present cash value.

         Present cash value means the sum of money needed now, which, when invested at a

reasonable rate of return, will pay future damages at the times and in the amounts that you find

the damages will be incurred.

         The rate of return to be applied in determining present cash value should be the interest

that can reasonably be expected from safe investments that can be made by a person of ordinary

prudence, who has ordinary financial experience and skill. You should also consider decreases in

the value of money that may be caused by future inflation.




                                                                                                     33
Final Jury Instructions
                                     INSTRUCTION NO. 27

                                        Nominal Damages

         The law that applies to this case authorizes an award of nominal damages. If you find for

Nancy Gill but you find that she has failed to prove damages as defined in these instructions, you

must award nominal damages. Nominal damages may not exceed one dollar.




                                                                                                34
Final Jury Instructions
                                     INSTRUCTION NO. 28

                                       Damages – Mitigation

         Nancy Gill has a duty to use reasonable efforts to mitigate damages. To mitigate means to

avoid or reduce damages.

         The defendants have the burden of proving by a preponderance of the evidence:

         (1) that Gill failed to use reasonable efforts to mitigate damages; and

         (2) the amount by which damages would have been mitigated.




                                                                                               35
Final Jury Instructions
                                     INSTRUCTION NO. 29

                                           No Transcript

         During deliberations, you will have to make your decision based on what you recall of

the evidence. You will not have a transcript of the trial.




                                                                                                 36
Final Jury Instructions
                                     INSTRUCTION NO. 30

                                         Duty to Deliberate

         Before you begin your deliberations, you should elect one member of the jury as your

presiding juror. That person will preside over the deliberations and speak for you here in court.

         You will then discuss the case with your fellow jurors to reach agreement if you can do

so. Your verdict must be unanimous.

         Each of you must decide the case for yourself, but you should do so only after you have

considered all of the evidence, discussed it fully with the other jurors, and listened to the views

of your fellow jurors.

         Do not hesitate to change your opinion if the discussion persuades you that you should.

Do not come to a decision simply because other jurors think it is right.

         It is important that you attempt to reach a unanimous verdict but, of course, only if each

of you can do so after having made your own conscientious decision. Do not change an honest

belief about the weight and effect of the evidence simply to reach a verdict.




                                                                                                      37
Final Jury Instructions
                                      INSTRUCTION NO. 31

                                         Access to Exhibits

            Those exhibits received in evidence will be provided to you on the “Box.com”

platform, and you will be able to view them in the virtual jury room.

         Court staff will show you how to use the “Box.com” platform and how to locate and view

the exhibits on your device. If you have questions about how to operate the “Box.com” platform,

you may use the “Ask for Help” button to invite court staff into the virtual jury room. After court

staff has joined, you may use the “Chat” function of ZoomGov to pose your questions. Do not

refer to or discuss any exhibit you were attempting to view.

         If a technical problem requires instruction, a court technician may enter the virtual jury

room with the courtroom deputy present for the sole purpose of assuring that the only matter that

is discussed is the technical problem. When the court technician or any nonjuror is in the virtual

jury room, the jury shall not deliberate. No juror may say anything to the court technician other

than to describe the technical problem or to seek information about operation of the “Box”

platform. Do not discuss any exhibit or any aspect of the case.

         While you are deliberating, you may not use your electronic devices for any purpose

other than discussing the case with the other jurors via the ZoomGov.com platform, viewing the

exhibits on the “Box.com” platform, reviewing or referring to these jury instructions, and/or

downloading, completing, and returning the verdict form. For example, you may not access or

interact with any website (other than ZoomGov.com and Box.com), database, directory,

dictionary, media player, electronic mail service, or game during your deliberations. In addition,

you may not download or copy, via screen shot or snipping tool, photography, or otherwise, any

of the exhibits available via the “Box.com” platform or otherwise provided to you.



                                                                                                      38
Final Jury Instructions
                                     INSTRUCTION NO. 32

                                       Contacting the Court

         If it becomes necessary during your deliberations to communicate with me, you may send

a note through the clerk, signed by your presiding juror or by one or more members of the jury.

No member of the jury should ever attempt to communicate with me except by a signed writing;

I will communicate with any member of the jury on anything concerning the case only in

writing, or here in open court. If you send out a question, I will consult with the parties before

answering it, which may take some time. You may continue your deliberations while waiting for

the answer to any question. Remember that you are not to tell anyone—including me—how the

jury stands, numerically or otherwise, until after you have reached a unanimous verdict or have

been discharged. Do not disclose any vote count in any note to the court.




                                                                                                     39
Final Jury Instructions
                                     INSTRUCTION NO. 33

                                           Verdict Form

         A verdict form has been prepared for you. After you have reached unanimous agreement

on a verdict, your presiding juror will fill in the form that has been given to you, sign and date it,

and advise the court that you are ready to return to the courtroom.




                                                                                                    40
Final Jury Instructions
                                     INSTRUCTION NO. 34

                                        Conduct as Jurors

         I will now say a few words about your conduct as jurors.

         First, keep an open mind, and do not decide what the verdict should be until you and your

fellow jurors have completed your deliberations at the end of the case.

         Second, because you must decide this case based only on the evidence received in the

case and on my instructions as to the law that applies, you must not be exposed to any other

information about the case or to the issues it involves during the course of your jury duty. Thus,

until the end of the case or unless I tell you otherwise:

         Do not communicate with anyone in any way and do not let anyone else communicate

with you in any way about the merits of the case or anything to do with it. This includes

discussing the case in person, in writing, by phone, tablet, or computer, or any other electronic

means, via email, text messaging, or any internet chat room, blog, website or application,

including but not limited to Facebook, YouTube, Twitter, Instagram, LinkedIn, Snapchat,

Tiktok, or any other forms of social media. This applies to communicating with your fellow

jurors until I give you the case for deliberation, and it applies to communicating with everyone

else including your family members, your employer, the media or press, and the people involved

in the trial, although you may notify your family and your employer that you have been seated as

a juror in the case, and how long you expect the trial to last. But, if you are asked or approached

in any way about your jury service or anything about this case, you must respond that you have

been ordered not to discuss the matter and report the contact to the court.




                                                                                                    41
Final Jury Instructions
         Because you have received all the evidence and legal instruction you properly may

consider to return a verdict: do not read, watch or listen to any news or media accounts or

commentary about the case or anything to do with it; do not do any research, such as consulting

dictionaries, searching the Internet, or using other reference materials; and do not make any

investigation or in any other way try to learn about the case on your own. Do not visit or view

any place discussed in this case, and do not use the Internet or any other resource to search for or

view any place discussed during the trial. Also, do not do any research about this case, the law,

or the people involved—including the parties, the witnesses or the lawyers—until you have been

excused as jurors. If you happen to read or hear anything touching on this case in the media, turn

away and report it to me as soon as possible.

         These rules protect each party’s right to have this case decided only on evidence that has

been presented here in court. Witnesses here in court take an oath to tell the truth, and the

accuracy of their testimony is tested through the trial process. If you do any research or

investigation outside the courtroom, or gain any information through improper communications,

then your verdict may be influenced by inaccurate, incomplete or misleading information that

has not been tested by the trial process. Each of the parties is entitled to a fair trial by an

impartial jury, and if you decide the case based on information not presented in court, you will

have denied the parties a fair trial. Remember, you have taken an oath to follow the rules, and it

is very important that you follow these rules.

         A juror who violates these restrictions jeopardizes the fairness of these proceedings, and a

mistrial could result that would require the entire trial process to start over. If any juror is

exposed to any outside information, please notify the court immediately.




                                                                                                   42
Final Jury Instructions
